Case 5:20-cv-00627-TJH-GJS Document 36 Filed 04/02/20 Page 1 of 3 Page ID #:562
     Case 5:20-cv-00627-TJH-GJS Document 36 Filed 04/02/20 Page 2 of 3 Page ID #:563



 1    supporting emergency injunctive relief, namely, immediate release, set forth in the
 2    Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
 3    27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
 4    Apr. 1, 2020), ECF No. 17.
 5          Based on the incorporated factual and legal grounds, and the facts and arguments
 6    presented, here,
 7

 8          It is Ordered that the application for a temporary restraining order be, and
 9    hereby is, Granted.
10

11          It is further Ordered that Respondents shall, by 5:00 p.m. on April 3, 2020,
12    release Petitioner Charleston Edward Dacoff from custody pending further order of this
13    Court, and subject to the following conditions of release:
14          1.    Petitioner shall reside, and shelter in place, at the residence of his wife,
15                Pamela Dacoff, at 5751 5th Avenue, Los Angeles, California 90043.[“the
16                Residence”];
17          2.    Petitioner shall be transported from the Adelanto Detention Center directly
18                to the Residence by his attorney, Carlo Brooks;
19          3.    Petitioner shall not leave the Residence, pending further order of the
20                Court, except to obtain medical care;
21          4.    Petitioner shall not violate any federal, state or local laws;
22          5.    Petitioner shall not use or possess alcohol or illegal drugs; and
23          6.    At the discretion of DHS and/or BICE, to enforce the above restrictions,
24                Petitioner’s whereabouts may be monitored by telephonic and/or electronic
25                and/or GPS monitoring and/or a location verification system and/or an
26                automated identification system.       If necessary to comply with the
27                permitted monitoring, Petitioner shall ensure the presence of a residential
28                telephone line without devices and/or services which may interrupt

                                                  Temporary Restraining Order – Page 2 of 3
Case 5:20-cv-00627-TJH-GJS Document 36 Filed 04/02/20 Page 3 of 3 Page ID #:564
